NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                            JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

VERNON DECK,                                     No. 19-16370

                Plaintiff-Appellant,             D.C. No. 2:17-cv-00234-MCE-KJN

 v.
                                                 MEMORANDUM*
WELLS FARGO BANK, N.A., National
Association, as Trustee for Option One
Mortgage Loan Trust 2003-1, Asset-Backed
Certificates, Series 2003-1; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Vernon Deck appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a district court’s dismissal of an action for failure to comply

with the court’s orders, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992),

and we affirm.

      The district court did not abuse its discretion by dismissing Deck’s action

after providing Deck with several opportunities to file an amended complaint that

complied with the district court’s orders, as well as this court’s memorandum

disposition in Case No. 17-16680, and several warnings that failure to file such a

complaint would result in dismissal with prejudice. See Fed. R. Civ. P. 41(b)

(failure to comply with a court order may be grounds for dismissal with prejudice

as sanction); Ferdik, 963 F.2d at 1260-63 (setting forth factors the district court

must consider in dismissing a case for failure to comply with a court order).

      We reject as without merit Deck’s contention that the district court judge or

the magistrate judge were biased against him.

      Deck’s request for appointment of counsel, set forth in the opening brief, is

denied.

      All other pending motions or requests are denied as moot.

      AFFIRMED.




                                           2                                    19-16370